Citation Nr: 1438368	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for avascular necrosis of the hips.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran had active service from March 1976 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2008 rating decision the RO denied service connection for a bilateral hip disorder.  The scope of the Veteran's claim of service connection for a bilateral hip disorder includes any bilateral disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record, including avascular necrosis, bilateral hips.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In June 2008 the Veteran filed a timely notice of disagreement with the February 2008 rating decision, and after the statement of the case was issued in December 2008, he perfected his appeal by filing a VA Form 9 in February 2009.  Although an August 2013 rating decision declined to reopen a claim of service connection for avascular necrosis of the hips-from which the Veteran perfected an appeal-the Veteran had already perfected an appeal from the February 2008 rating decision as to that service connection claim.  The claim of service connection for avascular necrosis of the hips ultimately arises from the earlier rating decision.  Thus, it is not a claim to reopen.

The Veteran also appealed from a November 2009 rating decision that denied service connection for headaches.  

The Board remanded the case to the RO in May 2013 to afford the Veteran a requested hearing before the Board.  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2014.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Avascular necrosis of the hips is etiologically related to medication taken for dermatological disorders during service.


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis of the hips have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Spp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service treatment records show that the Veteran was treated in service on a continuous basis from the late 1970s to the mid-1990s for various significant or severe dermatological conditions diagnosed to include acne vulgaris, atopic dermatitis, pseudofolliculitis barbae, and chronic hydradermatitis suppurativa, resulting in significant residual cystic lesions, scarring, and abscesses.  

In treatment, the Veteran received multiple long-term courses of various medications including various antibiotics, antibacterial drugs, bleaching and antiseptic medications, anesthetics and antihistamines, and Accutane and Retin A.  Accutane ceased to be produced in 2009 due to reports of adverse events and potential dangers; with common side effects including increased bone injuries due to thickened or weakened bones.  See http://www.drugwatch.com/accutane (last visited August 20, 2014).

Significantly, throughout much of his twenty-year period of service, medications included long-term courses of various corticosteroid medications, including cortisone, hydrocortisone cream, Kenalog, Cordran, Proctocort (by suppository), and Triamcinolone (by injection).  

The claims file contains reports of three VA examinations addressing the Veteran's bilateral hip disorders.  

During a June 2013 VA examination, the examiner reviewed and discussed the available records.  The report reflects that the Veteran claimed that his bilateral hip avascular necrosis was due to the scars on his perineum, buttocks, and medial thigh.  After review of the available records, the examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale, the examiner stated that the bilateral hip condition was not the result of any event in service including the plastic surgery in 1992 in treatment of a skin condition; and the surgery did not interrupt circulation to the bones of the hips.

The examiner noted generally, that osteonecrosis, also known as aseptic necrosis, avascular necrosis, atraumatic necrosis, or ischemic necrosis, is a pathologic process that has been associated with numerous conditions and therapeutic interventions.  Citing published sources, the examiner stated, that a variety of traumatic and atraumatic factors contribute to the etiology of osteonecrosis; that a definitive etiologic role has been established for some of the factors but not the majority; and that use of corticosteroids and excessive alcohol intake are associated with more than 80 percent of atraumatic cases.  

The examiner stated in part, that the pathogenesis of osteonecrosis "probably begins by an interruption of the blood circulation within the bone; subsequently, the adjacent area becomes hyperemic, resulting in demineralization, in trabecular thinning, and, later, in collapse."

In a July 2013 VA examination report by the examiner of the June 2013 VA examination, she reviewed and discussed additional records, including private treatment records of May and June 2013.  Those private records showed that the Veteran underwent left total hip replacement in May 2013; and they include an opinion in June 2013 linking the Veteran's left hip to his service-connected flat feet, as a result of long-term history of gait compensation due to foot pain.  The examiner opined that the Veteran's claimed bilateral hip avascular necrosis is not likely caused or worsened by the service-connected bilateral flat feet.  As rationale, the examiner essentially stated that the bilateral flat feet and the residual gait compensation would not cause the interruption of the vascular supply to the bone matrix, which was the etiology of the avascular necrosis. 

The examiner again as in June 2013, discussed generally that a variety of traumatic and atraumatic factors contribute to the etiology of osteonecrosis-the etiology being the interruption of the vascular supply to the bone matrix; including in part, that use of corticosteroids and excessive alcohol intake are associated with more than 80 percent of atraumatic cases. 

The report of an August 2013 VA examination contains a diagnosis of avascular necrosis, degenerative arthritis of the left hip status post left hip replacement.  The examiner addressed the limited question of whether the Veteran's avascular necrosis, bilateral hips, was related to exposures during his service in the Persian Gulf War.  The examiner stated that the claimed conditions had not been associated by medical research with the illnesses or exposures described in the Veteran's returning from the Gulf War.  On that basis, the examiner opined that it is less likely than not that the claimed conditions are related to a specific exposure events experienced by the Veteran during service in Southwest Asia.   

The examiner at the July and August 2013 examinations did not address the Veteran's specific case, which involved his long-term repeated courses of corticosteroids.  She did not address the likelihood that the Veteran's multiple courses of such medications was at least as likely as not the etiology of the Veteran's avascular necrosis of the hips.  

She did, however, in both VA examination reports associate the use of corticosteroids in general with the etiology of avascular necrosis by way of the corticosteroid's interruption of the blood supply to the bone matrix.  Citing published sources, she stated that taken together, the use of corticosteroids or excessive alcohol intake account for more than 80 percent of atraumatic cases.  The Veteran's in-service long-term treatment with corticosteroids fits this type of scenario exactly. 

Published articles are consistent with the VA examiner's opinion in this regard.  According to the National Institute of Arthritis and Musculoskeletal and Skin Diseases, part of the National Institutes of Health, "aside from injury, one of the most common causes of osteonecrosis [avascular necrosis] is the use of corticosteroid medications".  See http://www.niams.nih.gov/Health_Info/ Osteonecrosis (last visited August 20, 2014).  According to the National Organization for Rare Disorders, "studies suggest that long-term, systemic (oral or intravenous) corticosteroid use is associated with 35 percent of all cases of nontraumatic osteonecrosis."  See https://www.rarediseases.org/rare-disease-information/rare-diseases/byID/756/viewFullReport (last visited August 20, 2014).

There are no opinions to the contrary as to the corticosteroid etiology for the Veteran's avascular necrosis of the hips.  Nor are other known risk factors identified in the record that are demonstrated and unrelated to the Veteran's service.

The Board has considered the medical and lay evidence of record.  There is medical evidence diagnosing avascular necrosis of the hips and medical evidence linking the current avascular necrosis, bilateral hips, to long-term extensive corticosteroid treatment in service regardless of the final opinions by the examiners.  

The greater weight of the evidence reflects that the Veteran has avascular necrosis of the hips that is etiologically related to the long-term extensive corticosteroid treatment in service.  Therefore, on affording the Veteran the benefit of any remaining reasonable doubt, service connection for avascular necrosis of the hips is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

Service connection for avascular necrosis of the hips is granted.


REMAND

A remand of the claim of service connection for headaches is necessary for additional development.  In connection with the appealed claim, the Veteran underwent VA examinations in October 2009 and June 2010.

During the October 2009 VA examination, the Veteran reported that his headaches condition had existed for 30 years.  The examiner diagnosed migraine headaches.  The report does not include an opinion as to whether the etiology of the migraine headaches is related to service.

During the June 2010 VA examination for neurological disorders, the Veteran reported he began having headaches while in service, which waxed and waned over the years.  He reported that these have increased in intensity over the years, and were pounding and squeezing.  The examiner diagnosed migraine headaches.  The examiner provided an opinion that the Veteran's headaches are less likely than not related to his treatment for headaches in service.  As rationale, the examiner noted that the headaches documented in service were related to viral upper respiratory syndrome, and were not consistent with a diagnosis of migraine headache; and that service treatment records contained no diagnosis of migraine headaches.

Neither of the two VA examination reports includes an opinion addressing the likelihood that the etiology of the diagnosed headaches is caused or aggravated by a service-connected disability, to specifically include the Veteran's service-connected hypertension.  

The National Institutes of Health has provided information published on the internet that hypertension could be a factor leading to the aggravation of the frequency and severity of headache attacks; that there is a relevant comorbidity between chronic headache and hypertension; and that arterial hypertension complicates the control of chronic headaches.  See http://www.ncbi.nlm.nih.gov/pubmed/16146497 (last visited August 20, 2014); http://www.ncbi.nlm.nih.gov/pubmed/11562869 (last visited August 20, 2014).   

NIH has also provided information on the internet that headaches are included symptoms associated with different forms of hypertension (including renovascular hypertension or malignant hypertension).  See http://www.nlm.nih.gov/ medlineplus/ency/article/000204.htm (last visited August 20, 2014); http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0001502/ (last visited August 20, 2014).

A remand is necessary for an examination to obtain an opinion as to the likelihood of an etiological nexus between the Veteran's diagnosed headaches and service or service-connected disability to specifically include his service-connected hypertension.

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All indicated studies and diagnostic tests must be performed and all findings must be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any diagnosed headaches found to be present, either: 

(a) had their onset in or are related to service, to include medications such as Accutane, corticosteroids, or antihistamines; or

(b) were either (i) caused or (ii) aggravated, by a service-connected disability, to specifically include hypertension or any chronic condition for which the examiner determines there is an etiology that is as likely as not related to service. 

The examiner must describe all findings in detail and provide a complete rationale and basis for any opinions offered in the examination report.  The examiner must specifically acknowledge and discuss any reports on file by the Veteran or others that his headaches were first manifested during active service or since development of his hypertension.  

The examiner must comment on potential associations of the diagnosed headaches with any in-service findings of conditions generally associated with headaches.

If the examiner finds that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


